Per Curiam.
The questions presented in this case are the same as those which were submitted in the case of Hughes v. Oregon Improvement Company, ante, p. 294. The issues are similar and the evidence is practically the same as was the evidence in that case, and for the reasons assigned in the opinion therein, the judgment is reversed and the cause remanded, with directions to enter judgment in favor of appellant.
Dunbak, J.—For the reasons expressed in dissenting opinion in Mary Hughes et al. v. Oregon Improvement Co., ante, p. 294, I dissent.
Reavis, J., dissents.